 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                        No. 1:18-cr-00034-DAD-BAM
12                        Plaintiff,
13            v.                                          ORDER DENYING DEFENDANT’S
                                                          NOTICE, CONSTRUED AS A MOTION TO
14       CYRUS DENNIS BRASWELL,                           CONTINUE THE TRIAL
15                        Defendant.                      (Doc. No. 167)
16

17
             This matter is before the court on a “notice of intent” filed by defendant Cyrus Dennis
18
     Braswell. (Doc. No. 167.) Jury trial in this matter is set to commence on February 12, 2019
19
     before the undersigned. In his notice, however, defendant states that he does not intend to
20
     proceed with trial until the United States provides him with requested documents, and that he also
21
     will not proceed with trial until he is permitted to assert his defenses of false arrest and false
22
     imprisonment.1 The court construes this most recent notice as a motion to continue the trial date.
23

24   1
       Although somewhat difficult to decipher given his pro se pleadings, it has appeared throughout
     the pretrial proceedings in this prosecution that defendant Braswell wishes to defend against the
25   three pending charges of mailing threatening communications from prison to a federal judge in
26   2015 and 2016 in violation of 18 U.S.C. § 876(c), on the grounds that he was in prison at that
     time because he had been falsely arrested and imprisoned in connection with a 1997 drug
27   conviction he suffered in the U.S. District Court for the District of Alaska on which he was
     sentenced by the District Judge to whom he allegedly mailed the charged threatening
28   communications.
                                                        1
 1   So construed, defendant’s motion will be denied.

 2           “The decision to grant or deny a requested continuance lies within the broad discretion of

 3   the district court[.]” United States v. Flynt, 756 F.2d 1352, 1358 (9th Cir.), as amended, 764 F.2d

 4   675 (9th Cir. 1985). “A trial court clearly abuses its discretion only if denial of the continuance

 5   was arbitrary or unreasonable.” United States v. Torres-Rodriguez, 930 F.2d 1375, 1383 (9th Cir.

 6   1991), abrogated on other grounds by Bailey v. United States, 516 U.S. 137 (1995).

 7           The court first addresses defendant’s argument that a continuance is necessary until he

 8   receives certain documents from the United States. Although the motion now pending before the

 9   court does not describe the documents defendant seeks in any detail, defendant states that these

10   documents are “legal material for his defense,” and that he has previously requested them in a

11   prior motion. (Doc. No. 167 at 5.) The prior motion to which defendant apparently refers sought

12   to stay these proceedings in order to obtain documents (Doc. No. 96), and that motion was denied

13   by United States Magistrate Judge Barbara A. McAuliffe. (Doc. No. 109.) Defendant

14   subsequently moved for reconsideration of that order (Doc. No. 115), which was also denied.

15   (Doc. No. 117.) Defendant has provided nothing in the instant motion that would call into

16   question those prior rulings. Moreover, at the continued trial confirmation hearing held February

17   4, 20182, the government represented to the court that copies of the requested documents have

18   previously been produced to defendant and that he has also been given the opportunity to inspect

19   the original documents in question on two occasions.3 Accordingly, the court declines to

20   continue the trial on this basis.
21   2
       At that hearing, and as reflected in the court’s minutes (Doc. No. 166), the court also denied the
22   following motions brought by defendant Braswell for the reasons set forth on the record at the
     hearing: Doc. No. 121 – Motion to Inspect Records; Doc. No. 122 – Motion to Stay; Doc. No.
23   123 – Motion for Change of Venue; Doc. No. 124 and 125 Motions to Suppress; Doc. No. 126,
     127 , 128 , 129 , 130 and 131 – Motions to Dismiss; Doc. No. 132 – Motion for Blank
24   Subpoenas; Doc. No. 135 – Motion for Reconsideration; Doc. No. 137 – Affidavit for Recusal;
     Doc. No. 148 – Motion for Reconsideration; Doc. No. 150 – Motion to Exclude Evidence; Doc.
25   No. 154 – Motion for Recusal; and Doc. No. 159 – Motion for Review.
26   3
       It is possible that defendant’s contention in this regard is based upon his often-repeated claim in
27   these proceedings that documents have been altered and that he is requesting production of the
     unaltered documents. The government denies that any documents have been altered and that all
28   existing discovery has been provided to the defendant.
                                                         2
 1            Second, defendant seeks a continuance of the trial date until the undersigned permits

 2   defendant to present a defense on the grounds of false arrest and false imprisonment, and also

 3   permits him to present witnesses in support of this defense.4 A defendant in a criminal case is not

 4   automatically entitled to present any defense he wishes: he may do so only “if the theory is

 5   legally cognizable and there is evidence upon which the jury could rationally find for the

 6   defendant.” United States v. Boulware, 558 F.3d 971, 974 (9th Cir. 2009); see also United States

 7   v. Doe, 613 Fed. App’x 625, 627 (9th Cir. 2015)5 (“A district court may prevent a defendant from

 8   presenting a defense that lacks sufficient evidence or fails as a matter of law.”); United States v.

 9   Bundy, No. 2:16-cr-00046-GMN-PAL, 2017 WL 2953638, at *2 (D. Nev. July 9, 2017)

10   (declining to give a jury instruction regarding the First and Second Amendments because “the law

11   does not recognize these Amendments as legal defenses to the crimes charged”). Thus, in order

12   to be entitled to offers his proposed defense to the jury in this case, the law must recognize it as a

13   “legally cognizable” defense to the charge of mailing threatening communications under 18

14   U.S.C. § 876(c).

15            The sole case most recently relied upon by defendant certainly does not support his

16   contention that he should be allowed to defend against these charges of mailing threatening

17   communications in 2015 and 2016 based upon his contention that he was wrongfully convicted

18   and imprisoned in 1997. See United States v. Dowdell, 737 Fed. App’x 577 (2d Cir.), cert. denied

19   sub nom. Wilson v. United States, 139 S. Ct. 610 (2018). In Dowdell, a defendant charged with

20   conspiracy with intent to distribute controlled substances sought to introduce evidence at his trial
21   that he had an ongoing lawsuit against the Syracuse Police Department, which could have

22   supported his theory that he was not guilty of the charged offense and that law enforcement

23   officers were instead retaliating against him by framing him for the crime. Id. at 583. In other

24   words, defendant sought to cast doubt on whether he had committed the charged offense. The

25   Second Circuit found that while it was error for the district court to exclude this evidence, the

26   4
         See fn. 1, above.
27
     5
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
28   36–3(b).
                                                       3
 1   error was harmless because other evidence presented during trial allowed the defendant “to

 2   introduce his retaliation theory during the trial.” Id. The court in Dowdell merely repeated the

 3   long-recognized maxim that “[c]riminal defendants are guaranteed a ‘meaningful opportunity to

 4   present a complete defense.’” Id. (quoting Crane v. Kentucky, 476 U.S. 683, 690 (1986)). As

 5   defendant Braswell has been repeatedly advised in this case, evidence is relevant and admissible

 6   only if (among other things) it is “of consequence in determining the action.” Fed. R. Evid.

 7   401(b). Even if defendant Braswell had been falsely arrested and/or imprisoned in 1997,

 8   evidence of that fact could be presented to the jury in this case only if defendant demonstrates its

 9   relevance to the pending charges of mailing threatening communications in 2015 and 2016.

10   Neither Dowdell nor any other case the court is aware of suggest that false arrest or false

11   imprisonment constitute legally viable defenses to the offense of mailing threatening

12   communications.

13          For these reasons, defendant’s notice of intent, construed as a motion to continue the trial

14   (Doc. No. 167), is denied.

15   IT IS SO ORDERED.
16
        Dated:     February 8, 2019
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        4
